                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB CHARLES FARLEY,
               Plaintiff,
                                   F·ILED
       v.                          rE.B 2sto20        CIVIL ACTION NO. 19-CV-5371

BRITTANY BORRELLI, et a/.~lEBARl{MAN~irk
               Defendants.       Y'---~:

                                             ORDER

       AND NOW, this        ~~f February, 2020, upon consideration of Jacob Charles
Farley's Motion to Proceed In Form.a Pauperis (ECF No. 5), Prisoner Trust Fund Account

Statement (ECF No. 6), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in form.a pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Jacob Charles Farley, #15897, shall pay the full filing fee of$350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Northampton County Prison or other appropriate official to assess an

initial filing fee of20% of the greater of (a) the average monthly deposits to Farley' s inmate

account; or (b) the average monthly balance in Farley's inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Farley's inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month's income

credited to Farley's inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Northampton County Prison.

       4.      The Complaint is DEEMED filed.

       5.      Farley's Complaint is DISMISSED WITHOUT PREJUDICE, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal

is without prejudice to Farley filing a new case only in the event his underlying conviction is

reversed, vacated, or otherwise invalidated.

       6.      The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:
